DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference number 16’ not mentioned in the description (Fig1). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numbers 58 (Fig2) and 64 (Fig3) have both been used to designate the same structural piece.  
The drawings are objected to because reference number 58 points to different structural pieces. In Figure 2 reference number 58 points to a structural piece and in Figure 3 reference number 58 points to a separate and different structural piece from that of claim 2.
The drawings are objected to because reference number 44 (Fig – upper righthand corner) should read “14”. See the specification at paragraphs 19-21.
The drawings are objected to because reference number 60 (Fig3 – the “60” at the bottom) should read “66”. See the specification at paragraphs 19-21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 7 is objected to because of the following informality: “a” should be inserted before “backing” at line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at lines 2-3, “the conveyor” lacks antecedent basis. Also see claim 4 at line 3 and claim 5 at lines 2-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 8,424,583 B2) in view of Kobayashi (US 2020/0346800 A1).
Claims 1-3 and 5, McCowin teaches a scrap collection assembly (“for a tape lamination head that applies a plurality of composite tape segments,” refers to an intended use of the claimed structure and does not provide a structural feature to the claim), comprising: 
●a crack-off assembly 10 comprising: 
►5a scrap crack-off redirect roller 76 configured to engage (col 4, ¶ 4
to col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim); and
►a secondary scrap crack-off roller 44 configured to engage (col 4, ¶ 4 to
col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim).
Roller 76 is a scrap crack-off redirect roller in that it aids in the separation of scrap portions 72 (i.e. crack off) from a backing paper 30 and redirects the scrap portions 72 away from a path of movement of the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Roller 44 is a crack-off roller in that it aids in the separation of the scrap portions 72 (i.e. crack-off) from the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Thus, assembly 10 is a crack-off assembly and the collection assembly is a scrap collection assembly. The instant specification does not provide a specific definition for “crack-off” – which is used in the instant claim(s); yet, when reading the instant specification as a whole crack-off is considered to refer to a scrap piece. McCowin teaches pivots as shown in Figure 2 of McCowin below (annotations added) which are central pivots on which belts 62 and 64 turn (col 4, ¶ 1), respectively (“that connects the crack-off assembly to the tape lamination 10head” refers to a method step and does not provide a structural feature to the claim; “wherein the crack-off assembly and the secondary crack-off roller selectively moves about the pivot to change a direction of composite tape movement and collect the one or more scrap portions” refers a method step does not provide a structural feature to the claim).


    PNG
    media_image1.png
    904
    804
    media_image1.png
    Greyscale

Claim 1, McCowin teaches that the scrap collection assembly includes a scrap collection receptacle (i.e. tray {meeting the limitation of claim 2 where “from the conveyor” refers to a method step and does not provide a structural feature to the claim}); col 5, ¶ 1 of McCowin; instant specification demonstrates tray 96 as a space for holding scrap, i.e. a receptacle). However, McCowin does not teach that the scrap collection assembly also includes a conveyor (“from the secondary crack-off roller” refers to a method step and does not provide a structural feature to the claim).
Kobayashi uses a conveyor mechanism 40 to convey and easily manage cut scrap tape pieces from an operating apparatus -- which is a component mounting system -- including devices that mount components to boards with the components supplied on carrier tapes which are cut to include applied pieces and scrap pieces. Thereafter, the conveyed cut scrap tape pieces are sent to a tray 44 (abstract; ¶s 6-7, 38, 41, 47, 50-62 – English machine translation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in McCowin that the scrap disposal member include a conveyor before the tray in that Kobayashi demonstrates the use of conveyors to easily manage cut scrap tape pieces from an operating apparatus. Claim 3, Kobayashi indicates that it is well-known and conventional to provide a scrap collection tray that is structured to be removable from the operating apparatus for ease of emptying of the scrap therein (¶ 55); and for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in McCowin that the tray is structured to be removable.
Claim 4, McCowin does not teach more than one secondary scrap crack-off roller 44 that receives the scrap portions 72 (“from the conveyor” refers to a method step and does not provide a structural feature to the claim). However, using a plurality of rollers in succession to move pieces of a material along a path is conventional and well-known for more control over steering the material along the correct path; and, for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided more than one secondary scrap crack-off roller 44 – in succession in McCowin. 
Claim 6, McCowin teaches a type of piston, i.e. pneumatic cylinder 36 (“attached to a frame of a tape lamination head” refers to the tape lamination head of claim 1 which is written in an intended use feature and does not provide a structural feature to the claim; “the scrap collection assembly that rotates the crack-off assembly about the pivot” refers to a method of using the claimed structure and does not provide a structural feature to the claim). Claim 7, in McCowin the secondary crack-off roller 44 has contact on its surface (“backing paper of composite tape” refers to a material operated upon by the claimed apparatus and does not provide a structural feature to the claim). Claim 8, (“the scrap crack-off redirect roller rotates about an axis of pivot rotation of the pivot” refers a method step does not provide a structural feature to the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745